          Case 1:20-cv-05847-LJL Document 34
                                          22 Filed 10/26/20
                                                   10/21/20 Page 1 of 3




October 21, 2020


 Via ECF filing

 Honorable Lewis J. Liman
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

Re:    Carlo G. Badamo vs. Chevron U.S.A Inc., et al.
       United States District Court for the Southern District of New York
       Case No. 1:20-cv-05847 (LJL)

       Letter-Motion Regarding Discovery Dispute

Dear Judge Liman:

         Pursuant to your Honor’s Individual Practice Rule 4.B., defendant Farrell Lines
Incorporated, writing also on behalf of all defendants, i.e., Chevron, National Bulk and Chiquita
(referred to hereinafter collectively as defendants), respectfully requests the Court’s assistance
resolving a discovery dispute. Plaintiff’s counsel wishes to proceed on October 28, 2020 with a
live videotaped de bene esse deposition of Mr. Badamo, prior to meaningful exchange of
discovery. Additionally, the parties have not agreed to a deposition format that permits the plaintiff
to take trial testimony ahead of the defendants’ discovery deposition. Defendants seek a temporary
stay of Mr. Badamo’s video-deposition, as noticed, until plaintiff either complies voluntarily with
defendants’ outstanding discovery requests and a deposition format is agreed upon, or until Your
Honor rules on the discovery issues raised in the parties’ Joint Rule 26(f) Discovery Plan Report,
filed on October 14, 2020 [docket #16].

        Pertinent Facts: Plaintiff claims that his lung cancer, allegedly diagnosed in or around July
or August 2017, was caused by his alleged exposure to asbestos during his employment as a
merchant marine on defendants’ commercial vessels between the years 1944-1955, 62 years (or
more) prior to his lung cancer diagnosis. Defendants deny that they are liable under the Jones Act
and general maritime law. Plaintiff’s medical records indicate that he smoked two packs of
cigarettes a day for 60 years (or 120 pack years). Plaintiff stopped working as a merchant seaman
in 1955, when he was 26 or 27 years old.

        Procedural Status: On 7/28/20, plaintiff’s counsel Motley Rice and The Jaques Firm filed
this action [docket # 1].



Ruthe.Nepf@ThompsonHine.com   Direct Dial: 212.908.3957; Cell Phone 631-495-4990       4847-8588-9231
          Case 1:20-cv-05847-LJL Document 22
                                          34 Filed 10/21/20
                                                   10/26/20 Page 2 of 3




Honorable Lewis J. Liman
Badamo – USDC-SDNY Case No. 20 Civ 05847
October 21, 2020
Page |2


        On 9/22/20 and 9/24/20 plaintiff provided some medical records and portions of Mr.
Badamo’s Coast Guard records. The medical records focus mostly on plaintiff’s diagnosis and
treatment for lung cancer in 2017 and do not include records pertaining to Mr. Badamo’s health
history prior to his lung cancer diagnosis and encompassing his 60 years of tobacco use, for
example.

        On 10/8/20, the parties held a telephonic pre-Rule 26(f) meet and confer but were not able
to agree on certain discovery issues, many of which are at the center of this Letter-Motion.

        On 10/8/20, plaintiff supplied medical and employment record authorizations. These are
now being processed by defense counsel but due in part to COVID-19 related delays, it will likely
take several months for the records to be produced.

        On 10/14/20, the parties filed a Joint Rule 26(f) Discovery Plan Report [docket #16]. In
sections 5 and 7 of the Joint Rule 26(f) Report defendants request that 14 days in advance of
plaintiff’s deposition, plaintiff provide: 1) Initial Rule 26(a)(1) disclosures; 2) responses to
standard asbestos liability interrogatories; 3) Copies of (a) medical and employment records, (b)
disability and worker’s compensation claims, (c) Social Security Earning Report; and (d) Proofs
of Claim; and 4) corresponding authorizations for each of the above-listed records and claims.

        On 10/15/20, plaintiff emailed a Notice of video-deposition to defense counsel. The Notice
indicates that the de bene esse video-deposition of Carlo Badamo will be taken live on October 28,
2020, at plaintiff’s home in Ansonia, Connecticut.

        On 10/19/20, all parties again conferred through emails to resolve the issue of outstanding
pre-deposition discovery, but an agreement could not be reached. Plaintiff’s counsel indicated
they planned to move forward with the de bene esse video-deposition, as noticed, and suggested
the parties seek the Court’s intervention. Plaintiff’s counsel further advised that their client’s
health is poor and he is receiving hospice care. Defendants have not seen records evidencing this
claim. Moreover, from the records that have been provided, plaintiff’s counsel was aware of Mr.
Badamo’s lung cancer diagnosis and its purported association with Mr. Badamo’s alleged asbestos
exposure as early as December 8, 2017, when plaintiff’s medical expert Dr. Schonfeld issued a
report to the Jaques Firm. Defendants should not be prejudiced by plaintiff’s failure to file this
action in a timely manner. A statute of limitations defense cannot be ruled out until complete
medical records have been supplied.

       On 10/21/20 plaintiff’s counsel provided copies of portions of Proofs of Claim materials
and advised, through counsel, of some details regarding Mr. Badamo’s employment after 1955.
          Case 1:20-cv-05847-LJL Document 34
                                          22 Filed 10/26/20
                                                   10/21/20 Page 3 of 3




Honorable Lewis J. Liman
Badamo – USDC-SDNY Case No. 20 Civ 05847
October 21, 2020
Page |3


       Defendants respectfully request that the deposition be stayed until plaintiff supplies
responses to outstanding discovery requests, as outlined above and in the parties’ Joint Rule 26(f)
Discovery Plan Report, or until Your Honor rules on the discovery issues raised in the parties’
Joint Rule 26(f) Discovery Plan Report. Defendants also request that the Court schedule a
conference as soon as reasonably possible to address this dispute.

                             An Initial Pretrial Conference will be held in this case on October 28, 2020 at
Respectfully Submitted,      4:30 p.m. by TELEPHONE CONFERENCE. At that date and time the parties
                             are directed to dial the Court's conference line at 888-251-2909 (access code:
                             2123101). The Court will address the discovery issues raised in the parties'
                             Joint Rule 26(f) Discovery Plan Report at that conference. The deposition that
Ruthe Nepf, Esq.             was noticed for October 28, 2020 is stayed pending further order of the Court.
Thompson Hine LLP            IT IS FURTHER ORDERED that Defendant shall file, by 5:00 p.m. on October
Counsel for Defendant        27, 2020, a copy of its proposed interrogatories.
Farrell Lines Incorporated
                             SO ORDERED. 10/26/2020.
cc:    All Counsel of Record (via ECF filing)
